Citation Nr: 0115991	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for xerostomia, claimed as a result of exposure to 
ionizing radiation, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1946.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 1998 of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, (the RO) which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a dry mouth disorder.  Review of 
the record reveals that service connection for a dry mouth 
disorder secondary to exposure to ionizing radiation had been 
previously denied by the RO in July 1994.  The veteran was 
notified of this decision in July 1994 and did not file a 
timely appeal.  Thus, this decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
In November 1999, the RO determined that the veteran had 
submitted new and material evidence in support of his claim 
to reopen the claim for service connection for xerostomia 
(dry mouth) as a result of radiation exposure.  The RO then 
adjudicated the claim for service connection on a de novo 
basis and determined that service connection for xerostomia 
as a result of exposure to ionizing radiation was not 
warranted.  

The Board is, however, required to consider the issue of 
finality prior to any consideration on the merits and has 
done so herein.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board 
concludes that the veteran is not prejudiced by such an 
action in that the veteran's claim is herein reopened and 
then considered de novo on the merits.  See Barnett, supra at 
4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board further notes that the veteran has withdrawn his 
request for a hearing before a member of the Board.  See 
38 C.F.R. §§ 20.702, 20.704 (2000).



FINDINGS OF FACT

1.  The RO denied service connection for a dry mouth disorder 
secondary to exposure to ionizing radiation in July 1994 and 
notified the veteran of the decision; he did not appeal.  

2.  The evidence submitted subsequent to the July 1994 RO 
decision includes that which bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran was a member of the American occupation 
forces in Japan following World War II, had service aboard 
the U.S.S. LSM 7, and was present in the Hiroshima area from 
November 28 to December 4, 1945.  

4.  The veteran's exposure to radiation in service was one 
rem.

5.  The competent and probative medical evidence of record 
indicates that xerostomia was not present in service and was 
first manifested nearly 44 years after the veteran's in-
service exposure to ionizing radiation; the evidence does not 
establish a relationship between xerostomia and the veteran's 
period of service, to include his exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for xerostomia.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).


2.  Xerostomia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by U.S. forces during the period of time from August 
6, 1945 through July 1, 1946; or internment as a prisoner of 
war in Japan during World War II, and/or service on active 
duty in Japan immediately following such internment, 
resulting in the opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki, Japan from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii). 

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  38 C.F.R. 
§ 3.311(a) calls for the development of a dose assessment 
where it is established that a radiogenic disease first 
became manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  38 C.F.R. § 3.311(a)(2) requires that dose data 
will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In addition, 38 C.F.R. § 3.311 (b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic by 38 C.F.R. § 3.311(b)(2), the claim will still 
be considered, or developed, under § 3.311 if the veteran 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  Id.  

The provisions of 38 C.F.R. § 3.311 (b)(1) require that 
claims involving exposure to ionizing radiation will be 
referred to the VA Undersecretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2 ).  
Id. 

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) The probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) The relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) The veteran's gender and 
pertinent family history; (4) The veteran's age at time of 
exposure; (5) The time-lapse between exposure and onset of 
the disease; and (6) The extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. § 3.311 
(e). 

Factual Background

Service medical records show that upon enlistment examination 
in September 1942, examination of the veteran's mouth and 
glands were normal.  The service separation examination 
report, dated in November 1946, indicates that examination of 
the veteran's tongue, palate, and glands was normal.  The 
service medical records are silent for complaints or 
diagnosis of xerostomia. 

A May 1976 VA examination report was silent for complaints of 
dry mouth or diagnosis of xerostomia.  

A VA treatment record dated in 1993 reflects complaints of 
dry mouth.  

In a September 1993 statement, the veteran indicated that he 
had radiation problems that he thought came from World War 
II.  He stated that he had no saliva in his mouth.   

In a decision dated in July 1994, the RO denied service 
connection for dry mouth, claimed as secondary to exposure to 
ionizing radiation and notified the veteran of the decision.  
He did not appeal.

In an October 1997 statement, the veteran stated that he had 
a dry mouth condition due to radiation exposure while 
stationed at Hiroshima and Nagasaki in 1945.  He stated that 
he was seen at T. University for this condition.  He 
indicated that he was told that there was nothing that could 
be done.   

In a May 1998 statement, Dr. A.P. of the T. University School 
of Dental Medicine, Oral Medicine Service, stated that the 
veteran was examined in May 1998.  Dr. A.P. indicated that 
the veteran had a low salivary flow, unstimulated whole 
saliva which equaled zero and stimulated whole saliva which 
equaled 0.4 ml/min.  Dr. A.P. stated that this was comparable 
to radiation people who have a mean stimulated flow of 0.7 
ml/min and unstimulated flow of 0.03 ml/min.  Dr. A.P. stated 
that medication-induced xerostomia had a higher stimulated 
flow with the mean of 1.23 ml/min.  Dr. A.P. noted that the 
veteran was seen seven years ago before he was on xerostomia 
medication and at that time, he was severely xerostomia 
without taking medication.  Dr. A.P. concluded that the 
veteran had a radiation induced xerostomia resulting from his 
exposure to radiation during World War II. 


In July 1998, the RO contacted the Defense Nuclear Agency and 
requested confirmation of the veteran's presence and nature 
of his duties at the nuclear test or occupation of Hiroshima 
or Nagasaki.  The RO requested the Defense Nuclear Agency to 
provide the recorded levels of radiation exposure for the 
veteran's unit of assignment.  

In an August 5, 1998 letter to the RO, the Nuclear Test 
Personnel Review indicated that they were researching the 
veteran's case. 

In August 1998, the National Personnel Records Center (NPRC) 
submitted an abstract of service which indicated that the 
veteran served on the USS LSM 7 from November 9, 1945 to 
January 17, 1946.   

In an August 1998 follow-up letter, the Nuclear Test 
Personnel Review of the Defense Special Weapons Agency, 
indicated that naval records confirmed that the veteran was a 
member of the American occupation forces in Japan following 
World War II.  The Nuclear Test Personnel Review indicated 
that while serving aboard USS LSM 7, the veteran was present 
in the VA-defined Hiroshima area from November 28 to December 
4, 1945.  The Nuclear Test Personnel Review indicated that 
the scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  The Nuclear Test Personnel Review stated that 
using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion was less 
than one rem.  This did not mean that any individual 
approached that level of exposure.  The Nuclear Test 
Personnel Review stated that in fact, it was probable that 
the great majority of servicemen assigned to the Hiroshima 
and Nagasaki occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by anyone was 
a few tens of millirem.

In July 1999, the RO referred the veteran's radiation claim 
to the Compensation and Pension Service for review under the 
provisions of 38 C.F.R. § 3.311 (b)(1)(ii).   

In September 1999, the Director of Compensation and Pension 
requested the Under Secretary for Health to render an opinion 
as to whether it was likely, unlikely, or at least as likely 
as not that the xerostomia resulted from exposure to ionizing 
radiation in service.   

In an October 1999 letter, the VA Chief Public Health and 
Environmental Hazards Officer, Dr. S.M., indicated that they 
were responding to the memorandum dated in September 1999.  
Dr. S.M. stated that the Defense Special Weapons Agency 
estimated that the veteran was exposed to a dose of ionizing 
radiation during military service of less than 1 rem.  Dr. 
S.M. noted that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6,1988, did not provide screening doses for 
xerostomia (dry mouth).  Damage to the salivary glands other 
than neoplastic transformation, if caused by radiation, would 
be an example of a deterministic effect.  Deterministic 
changes generally were considered to have a threshold.  Dr. 
S.M. indicated that the probability of causing harm in most 
healthy individuals at doses of less than 10 rem as a result 
of deterministic effects was close to zero (Institute of 
Medicine Report, Adverse Reproductive Outcomes in Families of 
Atomic Veterans: The Feasibility of Epidemiologic Studies, 
1995, pages 23-24).  Dr. S.M. indicated that Xerostomia can 
follow high-dose radiation therapy (e.g., hundreds or 
thousands of rads) (Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, pages 235-236).  In 
light of the above, Dr. S.M. concluded that it was unlikely 
that the veteran's xerostomia could be attributed to exposure 
to ionizing radiation in service.

In an October 1999 letter, the Director of Compensation and 
Pension Service indicated that they received the medical 
opinion from the Under Secretary for Health which advised 
that it was unlikely that the veteran's xerostomia resulted 
from his exposure to ionizing radiation in service.  As a 
result of this opinion, and following review of the evidence 
in its entirety, the Director of Compensation and Pension 
Service concluded that there was no reasonable possibility 
that the veteran's disability was the result of such 
exposure.

Analysis

Initial Matters

During the pendency of the veteran's appeal the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the veteran has not pointed to 
any such evidence.  

The Board points out that the RO developed the veteran's 
claim pursuant to the provisions of 38 C.F.R. § 3.311.  
Review of the record reveals that the RO contacted the 
Defense Nuclear Agency in July 1998 and requested 
confirmation that the veteran participated in radiation-risk 
activity, as the veteran claimed.  The RO also requested the 
veteran's radiation dose information.  In August 1998, the 
Nuclear Test Personnel Review provided the RO with the 
requested information.  In July 1999, the RO referred the 
veteran's claim to the Director of Compensation and Pension 
for consideration pursuant to 38 C.F.R. § 3.311.  In 
September 1999, the Director of Compensation and Pension 
referred the claim to the VA Under Secretary for Health for 
an opinion as to whether the veteran's disability resulted 
from exposure to radiation.  The Under Secretary for Health 
considered the evidence and rendered a medical opinion.  
Thus, the Board finds that the RO properly developed the 
veteran's claim pursuant to 38 C.F.R. § 3.311.  

The Board acknowledges argument put forth by the veteran's 
representative to the effect that T. University has indicated 
only that records were unidentifiable in that VA had used the 
veteran's initials and not his full name.  However, the 
claims file contains a summary opinion from Dr. A.P., 
associated with T. University.  Dr. A.P. is the physician who 
reportedly treated the veteran and the opinion presented is 
favorable to the veteran.  Such opinion has been considered 
herein.

The Board further observes that in the July 1998 statement of 
the case and the November 1999 supplemental statement of the 
case, the veteran was informed of the pertinent law and 
regulations and was notified of the evidence needed to be 
shown in order for his claim to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this claim and has neither submitted 
nor identified additional relevant evidence.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for re-adjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Discussion-Finality

As the veteran did not appeal the July 1994 RO decision, see 
38 C.F.R. §§ 20.200, 20.302 (2000), such became final.  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2000).  A final and binding decision shall not be subject to 
revision on the same factual basis except as provided by 
regulation.  See 38 C.F.R. § 3.105 (2000).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


In July 1994, the RO denied the claim based on the absence of 
a diagnosed disability related to in-service radiation 
exposure.  Subsequent to the July 1994 RO decision, VA 
received an opinion from a competent physician that the 
veteran's clinical pathology related to dry mouth, diagnosed 
as xerostomia, was consistent with that seen in radiation-
exposed individuals and that the veteran's xerostomia 
resulted from radiation exposure during World War II.  Also 
received were records and opinions pertinent to the nature 
and amount of the veteran's in-service exposure to radiation.  
Such evidence is clearly pertinent to the matter on appeal; 
accordingly, the claim was properly reopened.  38 C.F.R. 
§ 3.156(a).  

Discussion-Service Connection

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" 
provisions of 38 C.F.R. § 3.311.  Lastly, the Board will 
discuss whether service connection has been established by 
way of proof of actual direct causation under 38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d at 1043-1044.

Presumptive service connection - radiation exposure 

Initially, the Board finds that the evidence of record does 
establish that the veteran is a radiation-exposed veteran as 
defined by 38 C.F.R. § 3.309(d)(3)(i).  The Nuclear Test 
Personnel Review indicated that naval records confirmed that 
the veteran was a member of the American occupational forces 
in Japan following World War II; he served aboard the U.S.S. 
LSM 7; and he was present in the Hiroshima area from November 
28 to December 4, 1945.  This evidence establishes that the 
veteran participated in "radiation-risk activity" as 
defined by 38 C.F.R. § 3.309(d)(3), and therefore, he is 
considered a radiation-exposed veteran.


However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2). 

The medical evidence of record establishes that the veteran 
has xerostomia.  In the May 1998 statement, Dr. A.P. of the 
T. University School of Dental Medicine, Oral Medicine 
Service, stated that the veteran was examined in May 1998 and 
he had xerostomia.  The evidence of record shows that the 
xerostomia first manifested in the early 1990's.  In the May 
1998 statement, Dr. A.P. noted that the veteran was seen 
seven years ago before he was on xerostomia medication and at 
that time, he was severely xerostomia without taking 
medication.   
  
Xerostomia is not specified as one of the disabilities 
presumed to be related to exposure to radiation pursuant to 
38 C.F.R. §§ 3.307 and 3.309.  Accordingly, service 
connection for xerostomia cannot be granted on a presumptive 
basis.  Thus, the Board can find no basis for applying the 
presumptive provisions of 38 C.F.R. § 3.309.  

The Board points out that in a June 1999 letter, the veteran 
indicated that he had salivary gland cancer which caused the 
xerostomia.  The Board notes in passing that cancer of the 
salivary gland is listed as one of the presumptive conditions 
set forth in 38 C.F.R. § 3.309(d) as being related to 
radiation exposure.  However, there is no competent medical 
evidence of record demonstrating that the veteran has ever 
been diagnosed with cancer of the salivary gland.  The 
veteran himself is not competent to render a medial opinion 
as to whether he has or had cancer of the salivary glands.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the veteran has not filed a claim for 
service connection for cancer of the salivary glands and this 
issue is not before the Board for appellate review.   

In short, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(d) for radiation exposure 
are specified with precision, and the disorder for which 
service connection is sought must be specified at 
38 C.F.R. § 3.309(d) in order to enjoy the presumption of 
service incurrence thereunder.  Because the veteran's 
xerostomia is not included among the diseases specified at 
38 C.F.R. § 3.309(d), the Board finds that the veteran's 
claim, as evaluated under the regulations governing 
presumptive service connection based on radiation exposure, 
must be denied.

Radiogenic diseases under 38 C.F.R. § 3.311

As noted above, the provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Brown, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  Specifically, 38 C.F.R. 
§ 3.311(a) states that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  
38 C.F.R. § 3.311(b)(1) further states that if it is 
ultimately determined that the veteran was exposed to 
ionizing radiation, that the veteran subsequently developed a 
radiogenic disease and that such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2 ), 
the claim will be referred to the VA Under Secretary for 
Benefits.  As discussed above, the RO properly developed the 
claim in accordance with 38 C.F.R. § 3.311.  

In this case, the veteran is seeking service connection for 
xerostomia.  This disorder is not among the radiogenic 
diseases specified in 38 C.F.R. § 3.311(b)(2).  However, the 
veteran has submitted medical evidence pertinent to whether 
xerostomia is a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(4).  In the May 1998 statement, Dr. A.P. of the T. 
University School of Dental Medicine, indicated, in essence, 
that people exposed to radiation could develop xerostomia and 
the veteran had radiation-induced xerostomia.  Also, the 
evidence of record establishes that the veteran's xerostomia 
became manifest more than five years after exposure to 
radiation.

The demonstration of a radiogenic disease does not, in and of 
itself, establish entitlement to service connection.  The 
Board must consider all relevant factors, including the 
amount of radiation exposure, the veteran's age at the time 
of the exposure, and the time-lapse between exposure and 
onset, in determining whether the veteran's xerostomia was 
caused by exposure to ionizing radiation in service.

The RO thus obtained information as to the size and 
assessment of the veteran's  radiation dose.  The Nuclear 
Test Personnel Review of the Defense Special Weapons Agency 
indicated that naval records confirmed that the veteran was 
present in the VA-defined Hiroshima area from November 28 to 
December 4, 1945.  The Nuclear Test Personnel Review stated 
that using all possible "worst case" assumptions, the 
maximum possible dose any individual serviceman might have 
received from external radiation, inhalation, and ingestion 
was less than one rem.

After careful review of the evidence of record, the Board 
finds that the xerostomia did not result from exposure to 
ionizing radiation in service.  As noted above, Dr. S.M., the 
Chief Public Health and Environmental Hazards Officer, 
concluded that it was unlikely that the veteran's xerostomia 
could be attributed to the ionizing radiation in service.  
Dr. S.M. indicated that damage to salivary glands other than 
neoplastic transformation, if caused by radiation, was a 
deterministic effect.  Dr. S.M. indicated that the 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects was close to zero.  Dr. S.M. indicated that the 
veteran's estimated dose of ionizing radiation was one rem.  
Dr. S.M. also noted that xerostomia can follow high-dose 
radiation therapy (e.g., hundreds or thousands of rads).  Dr. 
S.M. cited to the scientific and medical research which 
supported her conclusions.   

The Board finds this medical opinion to be more probative 
that that offered by Dr. A.P.  It is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See, 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993). 

First, Dr. S.M. is an expert.  He is the Chief Public Health 
and Environmental Hazards Officer.  Dr. S.M. has special 
knowledge in the field of medical effects of ionizing 
radiation and is competent to render a medical opinion as to 
whether the veteran's xerostomia was due to the exposure to 
ionizing radiation in service.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

The Board also finds the medical opinion by Dr. S.M. to be 
highly probative because Dr. S.M. specifically considered the 
veteran's estimated dose of ionizing radiation, which was one 
rem.  Dr. S.M. also considered the specific type of disorder 
that the veteran alleged was due to ionizing radiation and 
the veteran's health at the time of exposure.  The Board also 
points out that Dr. S.M. analyzed recent scientific studies 
regarding the medical effects of ionizing radiation exposure 
and the epidemiology of radiogenic diseases.  Dr. S.M. cited 
to the scientific and medical research that supported her 
medical conclusion.  

The Board has carefully considered the medical opinion of Dr. 
A.P.  Dr. A.P. essentially concluded that the veteran had 
radiation-induced xerostomia resulting from his exposure to 
radiation during World War II because his salivary flow was 
comparable to the salivary flow of people with radiation-
induced xerostomia as compared to people with medication-
induced xerostomia.  The Board finds this opinion to be of 
less probative value than the opinion of Dr. S.M., 
particularly because Dr. A.P. failed to specifically address 
several of the factors considered by Dr. S.M. in her opinion, 
including, most significantly, the veteran's specific level 
of radiation exposure in service and the type of radiation 
exposure.  

As noted above, 38 C.F.R. § 3.311(e) specifically lists 
probable dose assessment as a factor to be considered in 
determining whether a claimed radiogenic disease is related 
to exposure to ionizing radiation in service.  Therefore, the 
Board places much more probative weight on the opinion of Dr. 
S.M., who specifically considered the veteran's dose 
assessment and the type of radiation exposure, which in the 
veteran's case, was ionizing radiation exposure.  Dr. S.M. 
indicated that high-dose radiation therapy could cause 
xerostomia. The Board notes that the veteran does not allege 
high-dose radiation therapy in service and the evidence of 
record does not establish this type of exposure.  In light of 
the fact that Dr. S.M. considered the veteran's specific dose 
estimate and specific type of radiation exposure in reaching 
her conclusion, the Board finds her opinion to be of much 
more probative value than the opinion of Dr. A.P. who did not 
address the amount or type of the veteran's radiation 
exposure.  

Further, Dr. A.P. did not refer to any studies of radiation-
exposed veterans at atomic test sites.  She did not cite to 
any scientific or medical studies which supported her 
conclusion.  Thus, the Board finds Dr. A.P.'s medical opinion 
to be unpersuasive. 

In summary, for the reasons and bases set forth above, the 
Board finds that most probative evidence of record is the 
opinion of Dr. S.M., who found that it was unlikely that the 
veteran's xerostomia was incurred as a result of exposure to 
ionizing radiation in service.  Thus, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for xerostomia under the provisions of 
38 C.F.R. § 3.311.   

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection. 

At the outset, the Board notes that for the purposes of this 
opinion, it does not challenge the veteran's contention that 
he was exposed to ionizing radiation during service.  As 
noted above, the record reflects that the veteran was a 
member of the American occupation forces in Japan following 
World War II.  The Nuclear Test Personnel Review indicated 
that while serving aboard U.S.S. LSM 7, the veteran was 
present in the VA-defined Hiroshima area from November 28 to 
December 4, 1945.  The Nuclear Test Personnel Review 
indicated that using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  The Board notes that there 
is no other evidence of record regarding the veteran's level 
of radiation exposure in service.  Thus, for the purposes of 
this decision, the Board will concede that the veteran was 
exposed to at least some degree of ionizing radiation in 
service.

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for xerostomia on 
a direct basis.  

In that regard, service medical records are silent for 
complaints or diagnosis of xerostomia.  Also, the record 
shows that the xerostomia first manifested in the early 
1990's, over 44 years after service separation in 1946.  And, 
as discussed in detail above, the most probative medical 
evidence of record, based on complete consideration of the 
relevant record, establishes that it is unlikely that the 
veteran's xerostomia was the result of exposure to ionizing 
radiation in service and does not otherwise attribute such to 
military service.  

The veteran himself has asserted that he incurred xerostomia 
as a result of exposure to ionizing radiation in service.  
However, the evidence does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinion as to the etiology of the xerostomia 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no other probative medical evidence to 
support his contention, or to establish the xerostomia was 
first manifest during service or is otherwise related to 
service.

In summary, for the reasons and bases expressed above the 
Board believes that the preponderance of the competent and 
probative evidence of record is against finding that the 
veteran's xerostomia was incurred or aggravated in service or 
is etiologically related to the veteran's period of service, 
including the exposure to ionizing radiation in service.  The 
benefit sought on appeal is accordingly denied. 


ORDER

The claim of entitlement to service connection for xerostomia 
as due to exposure to ionizing radiation is denied. 



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals


 

